DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-21 are pending.

Response to Arguments
Applicant's arguments filed 30 November 2020 have been fully considered but they are not persuasive. 
Regarding Claim 17.  Applicant asserts (page 11) Rochford (US 2017/0068500) does not teach:
“an input device coupled to an exterior surface of the housing that is configured to gather user input while the head-mountable device is not being worn; and
control circuitry of the head-mountable electronic device has wireless communications circuitry configured to wirelessly provide the user input to the external electronic equipment while the head-mountable device is not being worn”, because

“Rochford only describes the touch sensitive device 116 being active when the headpiece is being worn.  Specifically, Rochford describes the touch sensitive device 116 being used by someone other than the user wearing the device "as an indication by the person other than the user 104 as a suggestion of a direction to turn," as an example (para. 0035).  Even though the person touching device 116 is not themselves wearing the device, the device is still being worn.  Not being worn by a specific person but worn by a different person is simply not the same as "not being worn," as recited in claim 17”

The Examiner respectfully disagrees with Applicant’s construction of the claim limitations and what is required in the prior art to teach the cited limitations.
Claim 17 is an apparatus claim containing structure (an input device coupled to an exterior surface of the housing that is configured to gather user input;  wireless communications circuitry configured to wirelessly provide the user input to the external electronic equipment) and an intended use of the structure (while the head-mountable device is not being worn).  
MPEP 2114.II states A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Applicant argues Rochford does not teach the manner of using the claimed structure (while the device is not worn) and does not dispute that Rochford teaches the Claim 17 structural limitations. As stated in MPEP 2114.II, a prior art reference that teaches the claimed structure of an apparatus is not required to teach a claimed intended use of the structure. 

Claim Objections
Claims 10 and 17 are objected to because of the following informalities:    Claims 10 and 17 were amended in a preliminary amendment filed 10 May 2019.  The status of Claims 10 and 17 should be (Previously Presented) vice (Original).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sako (US 2018/0003983) modified by Cho (US 2014/0062854).  All reference is to Sako unless otherwise indicated.

Regarding Claim 1 (Currently Amended), Sako teaches an electronic device, comprising: 
a housing [fig. 2 @1];
head-mounted support structures coupled to the housing [¶0071, “the head-mounted image display device 1 is equipped with a mounting unit (not illustrated) that mounts the relevant device 1 to the user's head or face”];
a lens [¶0069, “A display image of the internal display units is viewed by the user as an enlarged virtual image by transmitting through virtual image optical units”; the optical unit enlarges the image and is construed equivalent to a lens];  ;
a first display [fig. 2 @internal display unit] in the housing that is configured to present an image to an eye box [construed as fig. 2 illustrated eye position] through the lens [¶0069];
a second display [fig. 2 @External Display Unit] on an external surface [fig. 2 illustrates claimed structure] of the housing [fig. 2 @1]; and
control circuitry configured to display content on the second display [external display unit] when the first display [internal display unit] is not presenting images [¶0139, “… although omitted from illustration in FIG. 23, if an instruction to turn off the display of the internal image is given while in the Both Images On state, the internal image is turned off, and the state transitions to the Only External Image On state”] 
Sako does not teach display content on the second display while the head-mounted support structures are not being worn
Cho teaches display content [fig. 9 @225] on a second display [fig. 9 @220] while head-mounted support structures are not being worn [¶0051, “according to the embodiment of the present invention, if the HMD 100 is not worn by the user 10, the HMD 100 may determine to control display of the external digital device 200 using the detected gesture input 15”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of controlling the display of content on a second display device when an HMD is not being worn, as taught by Cho, into the device, taught by Sako, in order to synthetically control each device with a diversification in the kinds of user available digital devices (Cho: ¶0008).

Regarding Claim 3 (Original), Sako modified by Cho teaches the electronic device defined in Claim 1 wherein 
the electronic device comprises a projector display that is configured to project visual content onto a surface [¶0100. “The projection optical unit 514 enlarges and projects a real image of the external image displayed on the external 

Regarding Claim 13 (Currently Amended), Sako teaches an electronic device, comprising:
a housing [fig. 2 @1];
head-mounted support structures coupled to the housing [¶0071, “the head-mounted image display device 1 is equipped with a mounting unit (not illustrated) that mounts the relevant device 1 to the user's head or face”];
a lens [¶0069, “A display image of the internal display units is viewed by the user as an enlarged virtual image by transmitting through virtual image optical units”; the optical unit enlarges the image and is construed equivalent to a lens];  
a display [fig. 2 @internal display unit] in the housing that is configured to present an image to an eye box [construed as fig. 2 illustrated eye position] through the lens [¶0069]; 
a display projector [fig. 5 @514];
control circuitry configured to display content on a surface using the display projector [¶0100. “The projection optical unit 514 enlarges and projects a real image of the external image displayed on the external image display panel 512 onto a wall or the like (not illustrated) near the head-mounted image display device 1 (as above)”] 
Sako does not teach and adjust the display content based on the finger input
 a sensor [fig. 11 @140] that detects finger input [fig. 9 @15 illustrates finger gesture] and 
adjust the display content based on the finger input [¶0051, “according to the embodiment of the present invention, if the HMD 100 is not worn by the user 10, the HMD 100 may determine to control display of the external digital device 200 using the detected gesture input 15”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of controlling the display of content on a second display device using a finger gesture input, as taught by Cho, into the device, taught by Sako, in order to synthetically control each device with a diversification in the kinds of user available digital devices (Cho: ¶0008).

Regarding Claim 15 (Original), Sako modified by Cho teaches the electronic device defined in Claim 13 wherein 
the control circuitry is configured to display the content on the surface with the display projector [¶0100. “The projection optical unit 514 enlarges and projects a real image of the external image displayed on the external image display panel 512 onto a wall or the like (not illustrated) near the head-mounted image display device 1 (as above)”] while the image is not being displayed on the display [¶0139, “… although omitted from illustration in FIG. 23, if an instruction to turn off the display of the internal image is given while in the Both Images On state, the internal image is turned off, and the state transitions to the Only External Image On state”].

Claim 16 (Original), Sako modified by Cho teaches the teaches the electronic device defined in Claim 13 wherein 
the control circuitry is configured to display the content on the surface with the display projector while the image is being displayed on the display [fig. 23 teaches a state with internal and external images on;; ¶0093 teaches the display projector projects the external display image and the internal and external images are the same].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sako modified by Rochford (US 2017/0068500). All reference is to Sako unless indicated otherwise.

Regarding Claim 17 (Previously Presented), Sako teaches a system, comprising: a head-mountable device, comprising:
a housing [fig. 2 @1] having a head-mounted support structure [¶0071, “the head-mounted image display device 1 is equipped with a mounting unit (not illustrated) that mounts the relevant device 1 to the user's head or face”];
a lens [¶0069, “A display image of the internal display units is viewed by the user as an enlarged virtual image by transmitting through virtual image optical units”; optical units that enlarge image equivalent to lens] coupled to the housing [fig. 2 teaches lens inside enclosure 1 is physically supported directly by enclosure 1 or indirectly by a component that is supported by enclosure 1; direct or indirect physical support is construed as coupled]; 
a display [figure. 2 @internal display unit] coupled to the housing [fig. 2 teaches internal display unit inside enclosure 1 is physically supported directly by enclosure 1 or indirectly by a component that is supported by enclosure 1; direct or indirect physical support is construed as coupled] that is configured to display an image [¶0069, “A display image of the internal display units is viewed by the user as an enlarged virtual image by transmitting through virtual image optical units] though the lens to an eye box [¶0069 teaches user in fig. 2 views entire display image, eye box is construed as pair of volumes between each fig. 2 virtual image optical unit and a corresponding eye];
control circuitry [fig. 5 @501], and external electronic equipment [¶0085 teaches an external image source] that is configured to communicate wirelessly [¶0087] with the head-mountable device [¶0085, “The communication unit 506 conducts a communication process with another device … the communication unit 506 may receive from the external equipment an external image that differs from the internal image”]
Sako does not teach an input device coupled to an exterior surface of the housing that is configured to gather user input while the head-mountable device is not being worn; and wireless communications circuitry configured to wirelessly provide the user input to the external electronic equipment while the head-mountable device is not being worn
Rochford teaches an input device [fig. 1 @116; ¶0035] coupled to an exterior surface [fig. 1 teaches] of a housing [fig. 1 @106c] that is configured to gather user input while a head-mountable device is not being worn by the user; and 
wireless communications circuitry configured to wirelessly provide [¶0039 teaches the host system 204 executes the visualization program and the functionality of the system and controller 218 is communicatively coupled to a host system 204 via one or both of a wireless communication link 220 and/or a wired communication link 222;  ¶0035, “where the HMD 100 includes a touch sensitive device (TSD) 116, the system according to the disclosure receives touch input information from the TSD 116 and interprets the touch input information as an indication by the person other than the user 104”] the user [construed as person creating input; ¶0018] input to external electronic equipment [fig. 2 @204]; while the head-mountable device is not being worn by the user [¶0018, “A touch sensitive device (TSD) 116 may be mounted to the headpiece 102 in a position that permits the person other than the user 104 to activate or otherwise use the TSD 116”; Original Claim 7: “a touch sensitive device mechanically coupled to the headpiece and communicatively coupled to the controller, wherein the controller is further configured to include information based upon touch input information received from the touch sensitive device in one or both of the internal information and the external information”; ¶0018 and Claim 7 are construed as teaching a user not wearing the HMD entering input to the HMD system and that input being displayed via a display not worn by the individual generating the input]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a user, not wearing the HMD, providing input to wirelessly control the HMD system, as taught by Rochford, into the device, taught by Sako, in order to provide a means of monitoring and interrupting a user immersed in a virtual world with important real world information. 
user input when the HMD is not worn 
Sako further teaches operating the head-mountable device with the external display on and the internal display off [¶0139, “if an instruction to turn off the display of the internal image is given while in the Both Images On state, the internal image is turned off, and the state transitions to the Only External Image On state”]. 
Sako modified by Rochford teach an HMD system comprising an input device that does not require the HMD to be worn to provide input to the system and a mode of display operation that turns on only the external display.
Before the Application was filed, one of ordinary skill in the art would understand how to further configure the HMD system taught by Sako modified by Rochford to receive user input to control the HMD system while the HMD is not worn with a reasonable expectation of success.

Regarding Claim 18 (Original), Sako modified by Rochford teaches the system defined in Claim 17 wherein 
the external electronic equipment comprises an electronic device [Rochford: fig. 1 @110] selected from the group consisting of: a cellular telephone [Rochford: ¶0022, “In some embodiments, the internal display 108 and/or the external display 110 is a smart phone, personal digital assistant (PDA), or other suitable standalone wired or wireless device”], a computer, and a gaming system [alternate limitations not addressed].

Claim 19 (Original), Sako modified by Rochford teaches the system defined in Claim 18 wherein 
the head-mountable device [Rochford: fig. 1 @100] has an externally viewable display [Rochford: fig. 1 @110, ¶0022] and wherein 
the input device comprises a touch sensor [¶0018, “A touch sensitive device (TSD) 116 may be mounted to the headpiece 102] that overlaps the externally viewable display [The Examiner takes Official Notice that it is well known in the smart phone art to overlap the entire display surface with a touch sensor].

Regarding Claim 20 (Original), Sako modified by Rochford teaches the system defined in Claim 19 wherein 
the externally viewable display [Rochford: fig. 1 @110] is on a front side of the housing [Rochford: fig. 1 teaches] and wherein 
the external electronic device is configured [construed as capable] to receive the user input [Rochford: ¶0018, “A touch sensitive device (TSD) 116 may be mounted to the headpiece 102”; ¶0022, “In some embodiments, the external display 110 is a smart phone”] while the head-mountable device is not being worn [construed as an intended use limitation which is considered inherent in a prior art device that teaches the claimed structure]
the display is not displaying any images through the lens [construed as the internal display is off], and the externally viewable display is displaying content [Sako: ¶0139, “if an instruction to turn off the display of the internal image is given while .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sako modified by Cho modified by Kim (US 2019/0243598).  All references is to Sako unless otherwise indicated.

Regarding Claim 21 (New), Sako modified by Cho teaches the electrical device defined in Claim 1
Sako modified by Cho does not teach a second display comprises an in-screen keyboard 
Kim teaches a second display screen [fig. 3 @190a] comprises an in-screen keyboard [fig. 3 @391]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a virtual keyboard into a second display screen, as taught by Kim, into the electrical device taught by Sako modified by Cho, in order to provide keyboard input to a user without requiring the user to wear the HMD device.

Claims 2, 4-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sako modified by Cho modified by Rochford. All reference is to Sako unless otherwise indicated.

Claim 2 (Original), Sako modified by Cho teaches the electronic device defined in Claim 1 
Sako modified by Cho does not teach the second display comprises a sensor selected from the group consisting of: a touch sensor that overlaps an array of pixels and a force sensor, wherein the control circuitry comprises wireless communications circuitry that is configured to communicate with external electronic equipment, and wherein the control circuitry is configured to gather input for the external electronic equipment using the sensor
Rochford teaches a second display [fig. 1 @110] comprises a sensor selected from the group consisting of: a touch sensor that overlaps an array of pixels [Rochford: ¶0022, “In some embodiments, the internal display 108 and/or the external display 110 is a smart phone, personal digital assistant (PDA), or other suitable standalone wired or wireless device”; The Examiner takes Official Notice that it is well known in the smart phone art to cover the entire display pixel area with a touch sensor] and a force sensor [alternate limitation not addressed], wherein 
the control circuitry comprises wireless communications circuitry that is configured to communicate with external electronic equipment [fig. 2 @204; ¶0039 teaches the host system 204 executes the visualization program and the functionality of the system and the controller 218 is communicatively coupled to a host system 204 via one or both of a wireless communication link 220 and/or a wired communication link 222”], and wherein 
the control circuitry is configured to gather input for the external electronic equipment using the sensor [Original Claim 7: “a touch sensitive device mechanically 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a user providing input to wirelessly control an HMD system using a removable smart phone, as taught by Rochford, into the device taught by Sako modified by Cho, in order to signal the desire for real world communication to an individual immersed in a virtual visual and sound environment

Regarding Claim 4 (Original), Sako modified by Cho teaches the electronic device defined in Claim 1
Sako modified by Cho does not teach the electronic device is configured to removably receive a removable handheld electronic device
Rochford teaches an electronic device [fig. 1 @100] is configured to removably receive a removable handheld electronic device [¶0022, “the internal display 108 and/or the external display 110 is a smart phone, personal digital assistant (PDA), or other suitable standalone wired, or wireless device.  Such a device may be removably coupled to the headpiece 102, enabling the standalone device to be used for other purposes when not being used as a part of HMD 100”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to receive a removable handheld electronic device, as taught by Rochford, into the device taught by Sako modified by Cho, in order to package the device 

Regarding Claim 5 (Original), Sako modified by Cho modified by Rochford teaches the electronic device defined in Claim 4 wherein 
the head-mounted support structures [Rochford: fig. 1 @102] are configured to removably receive the removable handheld electronic device [Rochford: ¶0022, “the internal display 108 and/or the external display 110 is a smart phone, personal digital assistant (PDA), or other suitable standalone wired or wireless device.  Such a device may be removably coupled to the headpiece 102”].

Regarding Claim 6 (Original), Sako modified by Cho teaches the electronic device defined in Claims 1
Sako modified by Cho does not teach a movable member that is coupled to the housing and is configured to move relative to the housing between a stored position and a deployed position, wherein the electronic device comprises an electrical component on the movable member that is configured to gather user input
Rochford teaches a movable member [smart phone housing] that is coupled to the housing [¶0022 teaches smart phone removably coupled to fig. 1 @102] and 
is configured to move relative to the housing between a stored position [fig. 1 @110] fixed on and a deployed position [removed from fig. 1 (not illustrated construed from removably coupled)], wherein
 the electronic device [fig. 1 @100] comprises an electrical component [¶0035 touch screen] on the movable member that is configured to gather user input [¶0022 and ¶0035 teach smart phone touch screen]
Before the application was filed it would have been obvious to one of ordinary skill in the art to receive a removable handheld electronic device, as taught by Rochford, into the device taught by Sako modified by Cho, in order to use the touch display capabilities inherent in a smart phone.

Regarding Claim 7 (Original), Sako modified by Cho modified by Rochford teaches the electronic device defined in Claim 6 wherein
 the electrical component comprises a keyboard [Rochford: ¶0022 and ¶0035 teach smart phone touch screen; The Examiner takes Official Notice that it is well known in the smart phone art to form a functional keyboard to provide user input on a smartphone].

Regarding Claim 8 (Original), Sako modified by Cho modified by Rochford teaches the electronic device defined in Claim 6 wherein
the electrical component comprises a touch screen display [Rochford: ¶0022 and ¶0035 teach smart phone touch screen].

Regarding Claim 9 (Original), Sako modified by Cho teaches the electronic device defined in Claim 1 wherein the second display [external display] 

Rochford teaches the external display [fig. 1 @110] comprises a touch sensitive display [¶0022 and ¶0035], the electronic device further comprising 
a proximity sensor [fig. 1 @114] configured to gather air gesture input [¶0029 teaches external sensor 114 is a camera; ¶0028 teaches 114 recognizes gesture input]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a proximity sensor capable of detecting air gestures, as taught by Rochford, into the device taught by Sako modified by Cho, in order to detect gesture input without requiring physical contact with the gesture sensor.

Regarding Claim 10 (Previously Presented), Sako modified by Cho teaches the electronic device defined in Claim 1 wherein 
the first display [fig. 2 @internal display unit] comprises an inner display, wherein 
the second display [fig. 2 @external display unit] comprises an outer display, 
Sako modified by Cho does not teach the control circuitry is configured to use the inner display to display the image while using the outer display to display the content [¶0023, “a system according to the disclosure displays external information on the external display 110 that is a 2D version of the 3D internal information displayed on the internal display 108”]
 control circuitry is configured to use an inner display to display an image [construed as 3D information] while using an outer display to display content [construed as 2D version of 3D image; ¶0023, “a system according to the disclosure displays external information on the external display 110 that is a 2D version of the 3D internal information displayed on the internal display 108”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate an overlapping inner and outer display, as taught by Rochford, into the device taught by Sako modified by Cho, in order to display 2D images that have a depth component.

Regarding Claim 11 (Original), Sako modified by Cho modified by Rochford teaches the electronic device defined in Claim 10 wherein 
the control circuitry is configured to display a given image simultaneously on the first display and the second display [Sako: ¶0014, “… an input operation by the user on the input operating unit, causes at least one of a same image as the internal image, a different image from the internal image, information about a surrounding environment, or a current status of the user to be displayed as the external image, or causes the external image to be displayed as the internal image”].

Regarding Claim 12 (Original), Sako modified by Cho modified by Rochford teaches the electronic device defined in Claim 10 wherein 
the content displayed on the second display [2D image] is associated [Rochford: ¶0023] with the image displayed on the first display.  [3D version of 2D image].

Regarding Claim 14 (Original), Sako modified by Cho teaches the electronic device defined in Claim 13 
Sako modified by Cho does not teach a sensor that gathers user finger input as a user's finger interacts with the displayed content on the surface
Rochford teaches a sensor [¶0035, “where the HMD 100 includes a touch sensitive device (TSD) 116, a system according to the disclosure receives touch input information from the TSD 116] that gathers user finger input as a user's finger interacts [The Examiner takes Official notice that it is well known in the smart phone art to interact with the display contents using a touch screen overlaid on the display] with the displayed content on the surface [¶0022, “In some embodiments, the internal display 108 and/or the external display 110 is a smart phone, personal digital assistant (PDA), or other suitable standalone wired or wireless device. Such a device may be removably coupled to the headpiece 102, enabling the standalone device to be used for other purposes when not being used as a part of HMD 100]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a touch display, as taught by Rochford, into the device taught by Sako modified by Cho, in order to provide a touch sensitive graphical user interface on the external display.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M. Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694